Name: 74/650/EEC: Council Decision of 9 December 1974 supplementing the Community programme of research into classical swine fever and African swine fever
 Type: Decision
 Subject Matter: nan
 Date Published: 1974-12-28

 Avis juridique important|31974D065074/650/EEC: Council Decision of 9 December 1974 supplementing the Community programme of research into classical swine fever and African swine fever Official Journal L 352 , 28/12/1974 P. 0046 Greek special edition: Chapter 03 Volume 33 P. 0057 ++++COUNCIL DECISION OF 9 DECEMBER 1974 SUPPLEMENTING THE COMMUNITY PROGRAMME OF RESEARCH INTO CLASSICAL SWINE FEVER AND AFRICAN SWINE FEVER ( 74/650/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 43 THEREOF ; HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ; HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ; WHEREAS BY DECISION NO 72/446/EEC ( 1 ) THE COUNCIL ADOPTED A COMMUNITY RESEARCH PROGRAMME INTO CLASSICAL SWINE FEVER AND AFRICAN SWINE FEVER ; WHEREAS IT IS EXPEDIENT TO EXPLOIT THE PARTICULAR EPIDEMIOLOGICAL CONDITIONS IN THE UNITED KINGDOM , IN IRELAND AND IN DENMARK FOR THE PURPOSES OF EXAMINING THE EXISTING , AND ANY FUTURE , BODY OF SCIENTIFIC KNOWLEDGE GAINED IN CONJUNCTION WITH WORK ON THE COMMUNITY PROGRAMME OF RESEARCH INTO CLASSICAL SWINE FEVER AND AFRICAN SWINE FEVER ; WHEREAS , FURTHERMORE , A CONTRIBUTION SHOULD BE MADE TOWARDS THE SETTING UP OF SCIENTIFIC TEAMS COMPETENT IN EPIDEMIOLOGICAL MATTERS FOR THE PURPOSES OF IMPROVED PREVENTION OF EPIZOOTY RISKS IN THE COUNTRIES OF THE COMMUNITY WHICH ARE AT PRESENT FREE FROM CLASSICAL SWINE FEVER AND AFRICAN SWINE FEVER , HAS DECIDED : SOLE ARTICLE THE ANNEX TO DECISION NO 72/446/EEC IS SUPPLEMENTED AS FOLLOWS : I . DESCRIPTION OF THE WORK : A . CLASSICAL SWINE FEVER : I . VIROLOGY : - PURIFICATION OF THE VIRUS LABELLED BY MEANS OF RADIOACTIVE PRECURSORS ; - BREAKING DOWN OF THE VIRUS INTO ITS SUB-UNITS AND STUDY OF THESE SUB-UNITS . II . PATHOLOGY : - STUDY OF THE ANTIGENIC RELATIONSHIPS BETWEEN THE CLASSICAL SWINE FEVER VIRUS AND THE BOVINE DIARRHOEA VIRUS FOR THE PURPOSES OF IMPROVING DIFFERENTIAL DIAGNOSIS BETWEEN THE TWO DISEASES ; - LAYING DOWN OF THE MOST EFFECTIVE MEANS OF ADMINISTERING THIS VACCINE ; III . IMMUNOLOGY : - DETERMINATION OF THE AGE AT WHICH A PIGLET SETS UP ITS LOCAL IMMUNITY PROCESS ; - STUDY OF THE IMMUNIZING ACTIVITY OF BOVINE DIARRHOEA VIRUS AS COMPARED WITH CLASSICAL SWINE FEVER VIRUS . B . AFRICAN SWINE FEVER : PERFECTING OF DIFFERENTIAL DIAGNOSIS IN THE LIGHT OF THE EVOLUTION OF WILD STRAINS . II . PARTICIPANTS : UNITED KINGDOM : - THE ANIMAL VIRUS RESEARCH INSTITUTE , PIRBRIGHT , WOKING , SURREY ; - THE CENTRAL VETERINARY LABORATORY , NEW HAW , WEYBRIDGE , SURREY ; - THE DEPARTMENT OF ANIMAL HUSBANDRY , UNIVERSITY OF BRISTOL , GLOUCESTERSHIRE . IRELAND : - THE VETERINARY RESEARCH INSTITUTE , LABORATORY OF DUBLIN . DENMARK : - THE STATE VETERINARY INSTITUTE FOR VIRUS RESEARCH OF KALVEHAVE . DONE AT BRUSSELS , 9 DECEMBER 1974 . FOR THE COUNCIL THE PRESIDENT CH . BONNET ( 1 ) OJ NO L 298 , 31 . 12 . 1972 , P . 50 .